Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims priority from provisional application 62143177 (filed 04/05/2015), and provisional application 62147243 (filed 04/14/2015).

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 7-10, 21-22, 25, 27-32, 35, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (WO 2013162247 A1, hereinafter Hwang; NOTE: corresponding U.S. publication US 20150110029 A1 is being used as translation version for rejection citation purposes), in view of Ekpenyong et al. (US 20160192388 A1, hereinafter Ekpenyong).

Regarding claim 1, Hwang teaches a method comprising (in general see fig. 7 and many of its corresponding paragraphs):
receiving parameters (e.g. receiving DCI) of a physical uplink control channel (PUCCH) of a cell, wherein the PUCCH comprises a first set of PUCCH resource blocks in a time interval and a second set of PUCCH resource blocks overlapping in time in the time interval with the first set of PUCCH resource blocks (see at least fig. 7 and para. 101-102, e.g. the PUCCHs and formats);
determining, by the wireless device and based on first signals received via a first plurality of cells, a plurality of channel state information (CSI) reports for transmission via the time interval (see at least para. 104-107; e.g. CSI reports comprising CSI report, CQI report, PMI report, RI report, etc.);
selecting, by the wireless device, the first set of PUCCH resource blocks for transmission of at least one first CSI report of the plurality of CSI reports; selecting, by the wireless device, the second set of PUCCH resource blocks for transmission of at least one second CSI report of the plurality of CSI reports (see at least para. 116-124 along with para. 103; e.g. resources for CSI reports);
transmitting, via the first set of PUCCH resource blocks, the at least one first CSI report; and transmitting, via the second set of PUCCH resource blocks and overlapping in time with the transmission of the at least one first CSI report, the at least one second CSI report (see at least fig. 7 and para. 112-113; e.g. transmitting the CSI reports).
Hwang differs from the claim, in that, it does not specifically disclose receiving, by a wireless device, at least one message comprising configuration parameters of a physical uplink control channel (PUCCH) of a cell, which is well known in the art and commonly used for optimize spectral efficiency.
Ekpenyong, for example, from the similar field of endeavor, teaches similar or known mechanism of receiving, by a wireless device, at least one message comprising configuration parameters of a physical uplink control channel (PUCCH) of a cell (see at least para. 72-73 along with para. 15-16, e.g. DCI on PDCCH and UCI on PUCCH), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Ekpenyong into the method of Hwang for optimize spectral efficiency.

Regarding claim 5, Hwang in view of Ekpenyong teaches the first plurality of cells are configured to transmit one or more of the plurality of CSI reports in the time interval.  (Hwang, see at least para. 151-158)

Regarding claim 7, Hwang in view of Ekpenyong teaches the first plurality of cells are in a plurality of cells that are grouped into a plurality of PUCCH groups comprising: a primary PUCCH group comprising a primary cell with a primary PUCCH transmitted to a base station; and a secondary PUCCH group comprising a secondary cell with a secondary PUCCH transmitted to a base station.  (Hwang, see at least fig. 7; Ekpenyong, see at least claims 6-8)

Regarding claim 8, Hwang in view of Ekpenyong teaches the PUCCH is at least one of the primary PUCCH or the secondary PUCCH.  (Hwang, see at least fig. 7; Ekpenyong, see at least claims 6-8)

Regarding claim 9, Hwang in view of Ekpenyong teaches the first plurality of cells are in at least one of the primary PUCCH group or the secondary PUCCH group. (Hwang, see at least fig. 7; Ekpenyong, see at least claims 6-8)
Regarding claim 10, Hwang in view of Ekpenyong teaches determining, by the wireless device and based on second signals received via a second plurality of cells, a second plurality of CSI reports for transmission via a second time interval. (Hwang, see at least para. 111-113)

Regarding claims 21, 25, 27, 28, 29, and 30, each of these claims is rejected for the same reasoning as each of claims 1, 5, 7, 8, 9, and 10, respectively; except each of these claims is in apparatus claim format.
To be more specific, Hwang in view of Ekpenyong also teaches a same or similar apparatus with processors and memory (Hwang, see at least fig. 15), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claims 31, 35, 37, 38, 39, and 40, each of these claims is rejected for the same reasoning as each of claims 1, 5, 7, 8, 9, and 10, respectively; except each of these claims is in system claim format.
To be more specific, Hwang in view of Ekpenyong also teaches a same or similar system comprising wireless device and base station (Hwang, see at least fig. 15), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.


Claims 3, 6, 23, 26, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Ekpenyong, as applied to claims 1, 21, and 31 above, and further in view of Seo et al. (WO 2013168969 A1, hereinafter Seo; NOTE: corresponding U.S. publication US 20150155928 A1 is being used as translation version for rejection citation purposes).

Regarding claim 3, Hwang in view of Ekpenyong teaches further comprising selecting the at least one first CSI report according to at least a CSI report priority (Hwang, see at least para. 115).
Hwang in view of Ekpenyong differs from the claim, in that, it does not specifically disclose priority that is based, at least in part, on a CSI process identification (ID), which is well known in the art and commonly used for effectively controlling collisions.
Seo, for example, from the similar field of endeavor, teaches similar or known mechanism of priority that is based, at least in part, on a CSI process identification (ID) (see at least para. 246-251, in particular, see para. 250, e.g. priority may be divided based on the ID of the process of transmitting each CSI), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Seo into the method of Hwang in view of Ekpenyong for effectively controlling collisions.

Regarding claim 6, Hwang in view of Ekpenyong and Seo teaches further comprising selecting the at least one first CSI report according to at least a CSI report priority that is based, at least in part, on a CSI subframe set number.  (Hwang, see at least para. 151; Seo, see at least para. 251, e.g. CSI subframe sets)

Regarding claims 23 and 26, each of these claims is rejected for the same reasoning as each of claims 3 and 6, respectively; except each of these claims is in apparatus claim format.

Regarding claims 33 and 36, each of these claims is rejected for the same reasoning as each of claims 3 and 6, respectively; except each of these claims is in system claim format.


Claims 4, 24, 34, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Ekpenyong, as applied to claims 1, 21, and 31 above, and further in view of Sayana et al. (US 20130336214 A1, hereinafter Sayana)

Regarding claim 4, Hwang in view of Ekpenyong teaches all of the subject matters, except  the selecting the first set of PUCCH resource blocks, for transmission of the at least one first CSI report, is based on a number of resource blocks in the first set of PUCCH resource blocks and a size of the at least one first CSI report, which are well known in the art and commonly used for effectively controlling collisions.
Sayana, for example, from the similar field of endeavor, teaches similar or known mechanism such that the selecting the first set of PUCCH resource blocks, for transmission of the at least one first CSI report, is based on a number of resource blocks in the first set of PUCCH resource blocks and a size of the at least one first CSI report (see at least para. 169-173, in particular, see para. 171-172, e.g. prioritization of reports), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Sayana into the method of Hwang in view of Ekpenyong for effectively controlling collisions.

Regarding claim 24, this claim is rejected for the same reasoning as claim 4 except this claim is in apparatus claim format.

Regarding claim 34, this claim is rejected for the same reasoning as claim 4 except this claim is in system claim format.

Regarding claim 41, Hwang in view of Ekpenyong and Sayana teaches the selecting, by the wireless device, the first set of PUCCH resource blocks for transmission of the at least one first CSI report comprises selecting, by the wireless device, the first set of PUCCH resource blocks based on the first set of PUCCH resource blocks having a smaller number of resource blocks than the second set of PUCCH resource blocks.  (Hwang, see at least para. 103 and fig. 7 of claim 1 rejection, e.g. numbers of RB are indicated to the UE for various PUCCH formats; Sayana, in general, see paragraphs 211-239 of Embodiment 4, in particular, see at least para. 224 along with at least para. 217 and 219, e.g. the CSI reports of the CSI configurations from each cell are compressed to fit in a PUCCH Format 2a or 2b)

Regarding claim 42, Hwang in view of Ekpenyong and Sayana teaches the transmitting the at least one first CSI report comprises transmitting a plurality of first CSI reports via the first set of PUCCH resource blocks, and wherein the selecting, by the wireless device, the first set of PUCCH resource blocks for transmission of the at least one first CSI report comprises selecting, by the wireless device, the first set of PUCCH resource blocks based on the first set of PUCCH resource blocks having a larger number of resource blocks than the second set of PUCCH resource blocks.  (Hwang, see at least para. 103 and fig. 7 of claim 1 rejection, e.g. numbers of RB are indicated to the UE for various PUCCH formats; Sayana, in general, see paragraphs 211-239 of Embodiment 4, in particular, see at least para. 224 along with at least para. 217 and 219, e.g. the CSI reports of the CSI configurations from each cell are multiplexed to fit in a PUCCH format 3)


Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered.  Regarding independent claims 1, 21, and 31, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive.  Examiner provides explanations in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“As discussed during the interview, Applicant submits that Hwang does not disclose the claim 1 method with these steps. The Hwang PUCCH formats shown in Hwang Fig. 7 and described at Hwang paras. [0101-104; 0114-124] are formats for different resource blocks of the PUCCH, and the wireless device will simply transmit a CSI report in the “Format 2” resource blocks. The resource blocks that will be used for the CSI report are not selected by the wireless device. Indeed, the Office cites the “Format 2” for transmission of a CSI, and Hwang expressly states that “[t]he number N(2)RB of resource blocks which may be used in the PUCCH formats 2/2a/2b to which the CQI is transmitted may be indicated to the UE through the broadcasted signal.” Hwang, para. [0103] (emphasis added). Hwang’s UE then simply uses the indicated resource blocks to transmit its CSI report, and there is no further discussion of the UE “selecting ... the first set of PUCCH resource blocks for transmission of at least one first CSI report of the plurality of CSI reports” and “selecting ... the second set of PUCCH resource blocks for transmission of at least one second CSI report of the plurality of CSI reports,” as recited in claim 1.

The secondary reference, Ekpenyong, was only cited to show receipt, by a wireless device, of configuration parameters of a PUCCH, which the Office contends “is well known in the art.” Office Action, p. 6. Applicant notes that this statement would further confirm the fact that the PUCCH configuration (e.g., including the cited “Format 2” resource blocks) in Hwang would be indicated to the wireless device, and that the wireless device is not subsequently “selecting” the resource blocks as recited.”  (Remarks, page 10-11)

The examiner respectfully disagrees.  To be more specific, para. 103 along with TABLE 1 of Hwang disclose that a number of resource blocks (i.e. N(2) RB) is indicated to the UE to be used for PUCCH formats 2 or 2a or 2b.  These PUCCH formats can be seen in, for example, “2/2a/2b #0 (m=0)” and “2/2a/2b #1 (m=1)” of fig. 7.  A same or similar number of RB indications would also have been indicated to the UE for other PUCCH formats, for example, “1/1a/1b+2/2a/2b (m=2)”.  In other words, various sets of numbers of RB are indicated to the UE for various PUCCH formats.  Hence, depending on the type of CSI (e.g. CQI, PMI, RI, etc.) to be reported, or whether UCI (e.g. ACK/NACK, etc.) to be reported with the CSI, a person skilled in the art would have known that the UE of Hwang would have to select a corresponding set of number of RB to be used for a corresponding PUCCH format.   Therefore, Hwang (or Hwang-Ekpenyong) indeed teaches or suggests the argued features of “selecting ... the first set of PUCCH resource blocks for transmission of at least one first CSI report of the plurality of CSI reports” and “selecting ... the second set of PUCCH resource blocks for transmission of at least one second CSI report of the plurality of CSI reports,” as recited in claim 1.

Regarding claim 4, applicant argues that (applicant’s emphasis included, if any):
“…, dependent claim 4 recites “wherein the selecting the first set of PUCCH resource blocks, for transmission of the at least one first CSI report, is based on a number of resource blocks in the first set of PUCCH resource blocks and a size of the at least one first CSI report.”  In rejecting claim 4, the Office added Sayana to the Hwang/Ekpenyong combination, with specific reference to “prioritization of reports.”  However, Applicant notes that this prioritization of reports in the cited Sayana passages does not entail the wireless device selecting resource blocks.  Instead, and as stated by the Office, that “prioritization of reports” refers to the wireless
device deciding which CSI reports to multiplex (and/or drop) (“In one method, when more than three reports collide, two of the reports are multiplexed and the rest of the reports are dropped.”).  Hwang, para. [0172].”  (Remarks, page 11)

The examiner respectfully disagree.  As explained in claim 1 response above, in part, since “…various sets of numbers of RB are indicated to the UE for various PUCCH formats … depending on the type of CSI (e.g. CQI, PMI, RI, etc.) to be reported, or whether UCI (e.g. ACK/NACK, etc.) to be reported with the CSI, a person skilled in the art would have known that the UE of Hwang would have to select a corresponding set of number of RB to be used for a corresponding PUCCH format”.   With the teaching of Sayana such that PUCCH format 3 has 22 bits (e.g. in relation to number of RBs) and that the UE decides to multiplex three RI reports (e.g. in relation to size of CSI report), the combination of Hwang-Sayana (or Hwang-Ekpenyong-Sayana) indeed teaches or suggests the argued features of claim 4.

Regarding independent claims 21 and 31, the traversal grounds are same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 1, 21, and 31, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465